DETAILED ACTION

Allowable Subject Matter
Claims 36-63 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A laminated glass for windshield of a vehicle comprising: a first substrate comprising an outer face and an inner face, and a ceramic mask disposed on the inner face along a periphery of the first substrate, the ceramic mask defining a masked region of the laminated glass; one or more a plurality of interlayers disposed on the inner face of the first substrate; a second substrate disposed on the plurality of interlayers interlayer; and wherein one or more electroluminescent devices, each electroluminescent device being: electrically connected to an electrical connector, disposed between two or more of the interlayers, and disposed in the masked region of the laminated glass; wherein each of the one or more electroluminescent devices is electrically connected to an electronic circuitry through the electrical connector, the electronic circuitry being configured to enable display of luminous indicators and patterns on the windshield by the one or more electroluminescent devices.” And “A method of manufacturing a laminated glass comprising: a first substrate comprising an outer face and an inner face, and a ceramic mask disposed on the inner face along a periphery of the first substrate, the ceramic mask defining a masked region of the laminated glass, a plurality of interlayers disposed on the inner face of the first substrate, a second substrate disposed on the plurality of interlayers; and one or more electroluminescent devices, each electroluminescent device being: electrically connected to an electrical connector, disposed between two or more of the interlayers, and disposed in the masked region of the laminated glass; wherein each of the one or more electroluminescent devices is electrically connected to an electronic circuitry through the electrical connector, the electronic circuitry being configured to enable display of luminous indicators and patterns on the windshield by the one or more electroluminescent devices, the method comprising: bending first and second substrate to a curved shape; assembling the curved first and second substrate to one or more interlayers and one or more electroluminescent devices attached with connector element to form an assembly; de-airing the assembly to form a de-aired assembly; and autoclaving the de-aired assembly to form the electroluminescent integrated laminated curved article.
Specifically, the prior arts Sato and Nakagawa do not teach the two or more interlayers having a sandwich structure containing the electroluminescent device disposed in the masked region of the laminated glass with ceramic mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Siwa et al. (US Patent 8,289,274) and Hoffman et al. (US Patent 9,140,458 B2) are cited to teach a similar type of integrated display system with substrate design have mask structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 24, 2021.
   20140331791